DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/30/2021 has been entered.  Claims 4-7, 11-12 and 15 are currently examined.  Claim 15 is newly added. Claims 1-3, 8-10 and 13-14  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2021.

Applicant’s amendment to the Specification/Abstract has overcome the objection previously set forth in the Non-Final Office Action mailed 05/28/2021.

Applicant’s amendment to the claims 4, 5, 11 and 12 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/28/2021.

Specification
The abstract of the disclosure is objected to because there are 194 words in the abstract.  It has been held that “abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits” (see MPEP § 608.01(b).C.).  Thus, the Examiner suggests amending the abstract concisely wherein there are 150 words or less.  The guidelines for the preparation of patent abstracts are in MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (U.S. Pub. No. 2010/0186870 A1) (hereinafter referred to as “Stuart) in view of White et al. (U.S. Pat. No. 2009/0031924 A1) (hereinafter referred to as “White”) and Diez et al. (U.S. Pat. No. 5,466,393) (hereinafter referred to as “Diez), with evidence from Air Products, Tomadol 45-13 data sheet with respect to the rejection of claim 4 (hereinafter referred to as “Tomadol 45-13”).

Regarding claim 4, Stuart teaches a foaming agent for foaming a binder glue or a binding material slurry for the production of air pore containing construction materials (see Stuart at [0008] teaching an additive that can be used as part of a wax emulsion or independently as a standalone additive to modify the stucco slurry rheology in gypsum construction product manufacture, and see Stuart at [0009] teaching that mixtures may be made to be wax-free or modified to form an emulsion, also see Stuart at [0045] teaching wax-free mixtures, wherein the wax free mixture as modified below to form an emulsion, is taken to meet the claimed foaming agent), 
which foaming agent consists of: 
a) 0.1 to 65.0 wt.% ionic foam-forming surfactant (see Stuart at [0036] teaching that dispersants are used, and dispersants known in the art such as anionic surfactants is featured in the list, and Stuart at [0027] teaches that the mixtures herein may be modified with emulsification components and made into emulsions, wherein the ionic surfactant is taken to meet the claimed ionic foam-forming surfactant).
And, see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

b) 0.05 to 9.0 wt.% of at least one compound ELF-RG which is solid at room temperature, selected from the group consisting of ethoxylated long-chain fatty alcohols, ethoxylated natural resins, ethoxylated artificial resins and ethoxylated glycols (see Stuart at [0036] teaching that dispersants used are preferred for use in combination with a blend of one or more wetting agents and/or surfactant additives.  Stuart at [0014] also teaches wetting agents and/or surfactants can be chosen from materials wherein ethoxylated alcohols is featured in the list and can be used independently or in blends of more than one material, and see Stuart at [0017] teaching ethoxylated alcohol compound additive may be chosen from a range of either oC, indicating that Tomadol 45-13 is solid at room temperature).  
And, Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

c) 0.1 to 7.0 wt.% of a fatty alcohol (see Stuart at [0014] teaching wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material).
And, Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

e) 0 to 20 wt.% of organic additives (see Stuart at [0046] teaching optionally, other components such as the saponifier(s), pH adjustment additives or various other additives may be added to modify the mixture, which is taken to meet the claimed 0 wt% organic additives because the component is optional).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

prima facie case of obviousness exists (see MPEP § 2144.05 I); and 

g) 0 to 99.75 wt.% of water (see Stuart at [0045] teaching wax-free mixtures include water in the list).
And, Stuart at [0046] teaching 10 percent by weight to about 80 percent by weight water.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

wherein the mixture yields a total of 100 wt.% (select amounts from what is collectively taught above would have a total of 100 wt.%).

However, Stuart does not explicitly teach (i) in component c) the fatty alcohol having a chain length of C10 to C18, and (ii) d) 0.1 to 60.0 wt.% of a solvent selected from the group consisting of vicinal diols having from 1 to 6 carbon atoms, diethylene glycol, triethylene glycol and diethylene glycol ethers.

Regarding (i), as mentioned, Stuart at [0014] teaches wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material.  Stuart fails though to explicitly mention the chain length of the fatty alcohols to be employed.

And, White teaches that suitable fatty alcohol includes, but is not limited to, a fatty alcohol with an alkyl chain containing from 6-22 carbons or mixtures thereof (see White at [0023]).  The fatty alcohol with an alkyl chain containing from 6-22 carbons or mixtures thereof is taken to meet the claimed in component c) a fatty alcohol having a chain length of C10 to C18.
As such, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and try the fatty alcohols available in the art, and determine the optimum chain length of the fatty alcohol, in view of the teachings of Stuart and White.  Specifically, Stuart establishes that fatty alcohols are used in wax-free mixtures that can form an emulsion, and White establishes that a fatty alcohol with an alkyl chain containing from 6-22 carbons is a known additive for compositions for improving air entrainment in cementitious mixtures.
	
	Regarding (ii), as mentioned, Stuart does not explicitly teach d) 0.1 to 60.0 wt.% of a solvent selected from the group consisting of vicinal diols having from 1 to 6 carbon atoms, diethylene glycol, triethylene glycol and diethylene glycol ethers.  However, Stuart teaches optionally, other components… or various other additives… may be added to modify the mixture (see Stuart at [0046]).
Like Stuart, Diez teaches foaming agents (see Diez at C3 L51).  Diez further teaches that the foaming agent comprises of mixtures of anionic surfactant in a low vapor pressure carrier or solubilizer that is selected from various alkylene glycols species (see Diez at C3 L51-55), wherein glycols include diethylene glycol featured in the list (see Diez at C4 L60-62), thus meeting the claimed solvent, diethylene glycol. 

Diez further teaches that the low vapor pressure of the glycol and glycol ether carriers minimizes carrier evaporation resulting in substantially reduced emission of volatile organic compounds (VOC) to the environment (see Diez at C3 L58-62), and the reduced evaporation provides a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water (see Diez at C3 L62-66).
As such, one of ordinary skill in the art would appreciate that Diez teaches 25-65% by weight diethylene glycol solubilizer as to reduce evaporation, providing a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water, and seek those advantages by adding the diethylene glycol solubilizer in Stuart’s wax-free mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 25-65% by weight diethylene glycol solubilizer as taught by Diez in Stuart’s wax-free mixture so as to reduce evaporation, providing a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water.

Regarding claim 5, Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and Stuart further teaches that components a) to d) are present in the following ratios:

a) surfactant to b) ELF-RG: 1:1 to 12:1 (see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant, and Stuart at [0046] teaching 
As an example, if the dispersant/surfactant is 5 wt% and the wetting agent/ELF-RG is 5 wt%, the surfactant to ELF-RG ratio is 1:1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

d) solvent to b) ELF-RG: 2:1 to 16:1 (see Diez at C4 L55-56 teaching the glycol or glycol ether concentration is about 25-65% by weight, and Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or ELF-RG).
   As an example, if the glycol solvent is 25 wt% and the wetting agent/ELF-RG is 12.5 wt%, the solvent to ELF-RG ratio is 2:1.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Diez and Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

c) fatty alcohol to b) ELF-RG: 1:4 to 5:1 (Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or ELF-RG), but Stuart does not explicitly teach the ratio of the blend.

The compounds that may be used individually or in a mixture described in White’s disclosure included fatty alcohol and an alkoxylated fatty alcohol in the list (see White [0010]).  The alkoxylated fatty alcohol is taken to be similar in structure to ELF-RG because alkoxylated is a genus term, while ethoxylated is a specie term. 
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by White because there is a reasonable expectation of success that ratio of the mixture comprising a fatty alcohol and an alkoxylated fatty alcohol would be suitable.  

a) surfactant to c) fatty alcohol: 1:1 to 12:1 (see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant, and Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or fatty alcohol).  
As an example, if the dispersant or surfactant is 5 wt% and the wetting agent/fatty alcohol is 5 wt%, the solvent to fatty alcohol ratio is 1:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

c) fatty alcohol to d) solvent: 2:1 to 1:16 (Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or fatty alcohol, and see Diez at C4 L55-56 teaching the glycol or glycol ether concentration is about 25-65% by weight). 
As an example, if the wetting agent or fatty alcohol is 25 wt% and the glycol solvent is 50 wt%, the fatty alcohol to solvent ratio is 1:2, which is within the claimed range.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Diez and Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.










Regarding claim 6, Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and Stuart further teaches a diluted foaming agent obtained by diluting the foaming agent of claim 4 with up to 30 times its volume of water before foaming (see Stuart at [0045] teaching mixtures in which at least one wax as defined in the disclosure is optional, such as to be formed into emulsions).  Stuart further defined an “emulsion” as an emulsified formulation of components (see Stuart at [0027]), and teaches procedures for preparing an emulsion (see Stuart at [0043] and [0044]).  Stuart added that it will be understood to one skilled in the art based upon this disclosure that other manufacturing methods and types of equipment and procedures for preparing the emulsion can be used, as are known or which may be developed in the art (see Stuart at [0044]).  
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart, White and Diez as applied to claim 4 above, and further in view of Castro et al. (Analytical freeze-drying, NPL) (hereinafter referred to as “Castro”).

Regarding claim 7, Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and does not explicitly teach that the foaming agent is a pasty or a powdery solid state.
Castro teaches analytical freeze-drying (see Castro at Title) and defines that freeze-drying is a drying technique by which a product is solidified by freezing and the solvent that contains it (usually water) is evaporated by sublimation (a chemical phenomenon) upon heating (see Castro at Introduction, first sentence) and happens in vacuum (see Castro at Introduction, second paragraph, 3rd sentence).  Castro further teaches one other salient feature of freeze-drying is that the product retains its original texture and regains its initial morphology upon addition of an appropriate amount of solvent (usually water) (see Castro at Introduction, 3rd paragraph).
As such, one of ordinary skill in the art would recognize that freeze-drying is a drying technique that would result in a solid product that retains the product’s original texture after freeze-drying and regains its initial morphology upon addition of an appropriate amount of solvent (usually water).
.













Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart, White and Diez, and further in view of Conroy (U.S. Pat. No. 4,965,031) (hereinafter referred to “Conroy”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).


Regarding claim 11, Stuart teaches a method for producing an air pore containing building material or construction product (see Stuart at [0022] teaching a method for making gypsum wallboards, Stuart at [0027] teaching mixtures herein may be modified with emulsification components and made into emulsions, and Stuart at [0065] teaching that care needs to be taken to utilize additive blends to provide slurry viscosity benefits without adversely affecting foam structure, which is taken to meet the gypsum wallboard product contains air pores because the emulsified mixtures are used in the production as shown below), comprising the following steps:
mixing of binding agent, mixing water, and a foaming agent according to claim 4, possibly aggregates and additives (see Stuart at [0048] teaching preparing a gypsum wallboard using mixtures and components herein, an aqueous slurry of the gypsum material is prepared in any suitable manner known in the art or to be developed, wherein the mixture is added to the slurry).  The gypsum aqueous slurry is taken to meet the claimed mixing of binding agent and water, and the mixture is taken to meet the foaming agent according to claim 4.
filling the resulting mixture into a mold (see Stuart at [0051] teaching alternatively, the gypsum slurry may be prepared directly into a liner-less wallboard structure using manufacturing 
obtaining the porous building product by curing the mixture in the mold (see Stuart at [0052] teaching the resulting structure or assembly may then be dried, such as by oven drying to remove excess water not needed for hydration of gypsum, to leave finished gypsum wallboard). 
However, Stuart does not explicitly teach curing in an autoclave under at least one of the following conditions: increased pressure, increased relative humidity and elevated temperature.
Like Stuart, Conroy teaches a process for the production of gypsum board (see Conroy at C1 L8).  Conroy further teaches that in the production of gypsum board products, gypsum stucco and other additives are admixed with water to make a slurry which is then formed into a desired shape, allowed to set and dried (see Conroy at C1 L12-17).  Conroy also teaches that the conversion into fibers is suitably effected by continuously passing a slurry of gypsum and water through a conventional pressure vessel (such as an autoclave), pressured with steam and water and at a temperature between 110 and 180o C (see Conroy L66-68 at C1 L to C2 L1-3).
As such, one of ordinary skill in the art would recognize that both Stuart and Conroy is teaching in the field of gypsum board production, and Conroy uses an autoclave.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use an autoclave as discussed by Conroy during the production of gypsum board because Stuart discloses that manufacturing techniques, such that reference to gypsum wallboard in the disclosure is not restricted to liner-covered wallboard.

Regarding claim 12, Stuart as modified by White, Diez and Conroy teaches the limitations as applied to claim 11 above, and Stuart further teaches a method according to claim 11, further comprising the step of shaping the solid air pore containing building product (see .







Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of White and Diez with evidence from Tomadol 45-13.

Regarding claim 15, Stuart teaches a foaming agent for foaming a binder glue or a binding material slurry for the production of air pore containing construction materials (see Stuart at [0008] teaching an additive that can be used as part of a wax emulsion or independently as a standalone additive to modify the stucco slurry rheology in gypsum construction product manufacture, and see Stuart at [0009] teaching that mixtures may be made to be wax-free or modified to form an emulsion, also see Stuart at [0045] teaching wax-free mixtures, wherein same materials noted for use in the wax-based emulsions are used in the wax free mixture, which is taken to read on the claimed limitation), which foaming agent consists of: 
a) 0.1 to 65.0 wt.% ionic foam-forming surfactant (see Stuart at [0036] teaching that dispersants are used, and dispersants known in the art such as anionic surfactants is featured in the list, which is taken to meet the claimed ionic surfactant.  Stuart at [0027] teaches that the mixtures herein may be modified with emulsification components and made into emulsions, which is taken to meet the claimed foam-forming surfactant).
And, see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

oC, indicating that Tomadol 45-13 is solid at room temperature).  
And, Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

c) 0.1 to 7.0 wt.% of a fatty alcohol (see Stuart at [0014] teaching wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material).  
And, Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

prima facie case of obviousness exists (see MPEP § 2144.05 I).

f) 0 to 20 wt.% of pH regulators (see Stuart at [0046] teaching optionally, other components such as the saponifier(s), pH adjustment additives or various other additives may be added to modify the mixture, which is taken to meet the claimed 0 wt% pH regulator because the component is optional).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I); and 

g) 0 to 99.75 wt.% of water (see Stuart at [0045] teaching wax-free mixtures include water in the list).
And, Stuart at [0046] teaching 10 percent by weight to about 80 percent by weight water.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

wherein the mixture yields a total of 100 wt.% (select amounts from what is collectively taught above would have a total of 100 wt.%).

However, Stuart does not explicitly teach (i) in component c) the fatty alcohol having a chain length of C10 to C18, and (ii) d) 0.1 to 60.0 wt.% of a solvent selected from the group of 

Regarding (i), as mentioned, Stuart at [0014] teaches wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material.  Stuart fails though to explicitly mention the chain length of the fatty alcohols to be employed.

Like Stuart, White teaches fatty alcohols as additives in a cement mixture (see White at [0003] teaching methods and compositions for improving air entrainment in cementitious mixtures, and see White at [0010] teaching a composition for improving air entrainment comprising a compound selected from a group wherein fatty alcohol is featured in the list).  
And, White teaches that suitable fatty alcohol includes, but is not limited to, a fatty alcohol with an alkyl chain containing from 6-22 carbons or mixtures thereof (see White at [0023]).  The fatty alcohol with an alkyl chain containing from 6-22 carbons or mixtures thereof is taken to meet the claimed in component c) a fatty alcohol having a chain length of C10 to C18.
As such, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and try the fatty alcohols available in the art, and determine the optimum chain length of the fatty alcohol, in view of the teachings of Stuart and White.  Specifically, Stuart establishes that fatty alcohols are used in wax-free mixtures that can form an emulsion, and White establishes that a fatty alcohol with an alkyl chain containing from 6-22 carbons is a known additive for compositions for improving air entrainment in cementitious mixtures.  

Regarding (ii), as mentioned, Stuart does not explicitly teach d) 0.1 to 60.0 wt.% of a solvent selected from the group of vicinal diols having from 1 to 6 carbon atoms, diethylene 
Like Stuart, Diez teaches foaming agents (see Diez at C3 L51).  Diez further teaches that the foaming agent comprises of mixtures of anionic surfactant in a low vapor pressure carrier or solubilizer that is selected from various alkylene glycols species (see Diez at C3 L51-55), wherein glycols include diethylene glycol featured in the list (see Diez at C4 L60-62), thus meeting the claimed solvent, diethylene glycol. 
Diez also teaches that the mixture of surfactants is present in the foaming agent glycol or glycol ether composition… and the glycol or glycol ether concentration is about 25-65% by weight (see Diez at C4 L52-56), thus meeting the claimed range of 0.1 to 60.0 wt.% of a solvent.
Diez further teaches that the low vapor pressure of the glycol and glycol ether carriers minimizes carrier evaporation resulting in substantially reduced emission of volatile organic compounds (VOC) to the environment (see Diez at C3 L58-62), and the reduced evaporation provides a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water (see Diez at C3 L62-66).
As such, one of ordinary skill in the art would appreciate that Diez teaches 25-65% by weight diethylene glycol solubilizer as to reduce evaporation, providing a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water, and seek those advantages by adding the diethylene glycol solubilizer in Stuart’s wax-free mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 25-65% by weight diethylene glycol solubilizer as taught by Diez in Stuart’s wax-free mixture so as to reduce evaporation, providing .

Response to Arguments











Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
It is noted that Applicant’s narrowing claim amendments necessitated the new grounds of rejection as set forth above using the Stuart, White and Diez references.  Due to the use of the same references in the new grounds of rejection, the relevant arguments are addressed below.

Applicant discusses the Examiner’s use of Stuart and notes that Stuart does not disclose a foaming agent, but rather a drying accelerator (see Applicant’s arguments at page 9, 1st paragraph).
While the examiner acknowledges that Stuart does not explicitly disclose a foaming agent, it is noted that in the Examiner’s rejection, the wax-free mixture, modified to form an emulsion is taken to meet the claimed foaming agent.  One of ordinary skill in the art would appreciate that the wax-free mixture, modified to form an emulsion meets the claimed foaming agent.   In addition, it is further noted that the examined claims are directed to a claimed product.  As such, the claims require a product comprising the claimed constituents that is capable of acting as claimed.  In this case, the structure of Stuart’s wax free mixture as modified by White and Diez (see claim 4 rejection) would appear to be capable of acting as a foaming agent as claimed and so is deemed to read on the claim.

nd paragraph).
While the examiner acknowledges that Stuart discloses a dispersant, it is noted that in the Examiner’s rejection that the dispersant in Stuart is taken to meet the claimed a) ionic surfactant, thus it is not setting forth an additional constituent that would be precluded by the claim.  

Applicant also discusses that paragraph [0014] of Stuart states that the wetting agents and/or surfactants can be chosen from a long list of enumerated materials, among which fatty alcohols and ethoxylated alcohols (but not ethoxylated fatty alcohols) are mentioned (see Applicant’s arguments at page 9, 3rd paragraph).
While the examiner acknowledges that Stuart discloses ethoxylated alcohols, not ethoxylated fatty alcohols, it is noted that Applicant’s disclosure defines “long chain” as the ethoxylated fatty alcohol in the carbon skeleton of the alcohol backbone has at least 12 carbons… preferably having a backbone length of 14 to 18 carbon atoms (see Applicant’s Specification at page 7, lines 1-14).  
In the Examiner’s rejection, Stuart at [0017] teaches that the ethoxylated alcohol compound additive… may be chosen from a range of either EO content and/or alkyl chain length… the alcohol component can range from C8 to C18.  In addition, Stuart teaches that wetting agents and/or surfactants, specifically Tomadol 45-13, is solid at room temperature (see Stuart at [0014], [0017] and [0036], and evidenced by Tomadol 45-13).  Thus, Stuart meets the claimed ELF-RG which is solid at room temperature, selected from a group wherein ethoxylated fatty alcohols is featured in the list.
Applicant further argues that Stuart’s teachings are completely contrary to the present disclosure, in which is described a foaming agent with an objective to create as much of a stable foam as possible to yield light-weight building materials… the aim of Stuart is to remove water… with the present disclosure, the foam is stabilized, making it more difficult to remove water (see Applicant’s arguments at pages 9-10, bridging paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because it has been held that ‘it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant" (see MPEP § 2144.IV.).  Further, it has been held that "the recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention" (see MPEP § 2145.II.).  In this case, it is not necessary for Stuart to teach a foaming agent with an objective to create as much of a stable foam as possible to yield light-weight building materials. But, the structure of Stuart’s wax free mixture as modified by White and Diez (see claim 4 rejection) is capable of acting as a foaming agent as claimed.

Applicant further discusses that the gist of White is to disperse a foaming agent on a particulate carrier… to improve air entrainment… in this context, White lists seemingly all possible compounds that may serve as a foaming agent… because the novel and inventive feature of White is not the foaming agent… but the fact of dispersing it on particulate carrier… White chooses a commercially available foaming agent… it is not surprising that among the large lists of substances in different subgroups, that some of the individual ingredients of the foaming agent recited in claim 4 are also mentioned… the Office Action has not brought forward any argument why amongst the thousands of possible combinations… would choose the particular combination recited in claim 4 (see Applicant’s arguments at page 10, 2nd paragraph)… the cement according to White has a larger specific surface area (i.e. more and nd paragraph).
The Examiner acknowledges the discussion, and notes that a new ground of rejection is set forth based on White as outlined above.  In summary, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and try the fatty alcohols available in the art, and determine the optimum chain length for the fatty alcohol, in view of the teachings of Stuart and White.  Specifically, Stuart establishes that fatty alcohols are used in wax-free mixtures that can form an emulsion, and White establishes that a fatty alcohol with an alkyl chain containing from 6-22 carbons is a known additive for compositions for improving air entrainment in cementitious mixtures.  
	
Applicant’s remark related to the teachings of Diez is that the objective of Diez is to reduce the water content to minimize the energy needed to drive off any excess water (see Applicant’s arguments at page 11, 1st paragraph).
The Examiner notes that a new ground of rejection is set forth based on Diez as outlined above.  In summary, Diez is used to modify Stuart by adding the solvent diethylene glycol in the wax-free mixture of Stuart.  This is consistent with Stuart’s teaching because Stuart teaches that optionally, other components… or various other additives… may be added to modify the mixture (see Stuart at [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 25-65% by weight diethylene glycol solubilizer as taught by Diez in Stuart’s wax-free mixture so as to reduce evaporation, providing a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water.

Moreover, Applicant contends that the asserted combination of references is improper on the basis that the combination of references doesn’t include an appropriate explanation for the combination (see Applicant’s arguments at page 11, 1st paragraph).  Applicant also asserts generally that the modification of Stuart and Diez would render Stuart unsatisfactory for the desired reduced water content (see Applicant’s arguments at page 11, 2nd paragraph).
However, on these points the Examiner must respectfully disagree.  
White is used to modify the fatty alcohol of Stuart, with the focus on the structure of the fatty alcohol with a chain length of C10 to C18.  Since Stuart fails to explicitly teach the chain length of the fatty alcohol to be employed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and try the fatty alcohols known to have been used in the cement art, and determine the optimum chain length for the fatty alcohol, in view of the teachings of Stuart and White.  Specifically, Stuart establishes that fatty alcohols are used in wax-free mixtures that can form an emulsion, and White establishes that a fatty alcohol with an alkyl chain containing from 6-22 carbons is a known additive for compositions for improving air entrainment in cementitious mixtures.  
Diez is used to modify Stuart by adding the solvent diethylene glycol in the wax-free mixture of Stuart. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 25-65% by weight diethylene glycol solubilizer as taught by Diez in Stuart’s wax-free mixture so as to reduce evaporation, providing a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water.
Additionally, there is no evidence of record that the modification of Stuart and Diez would increase the water content so as to render the prior art unsatisfactory for its intended purpose as asserted.  Furthermore, Applicant has not established a persuasive reasoning or other showing that would demonstrate that the combination of Stuart, White and Diez would not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731